                                       Case 2:18-cv-03321-SRB-JZB Document 26 Filed 09/04/19 Page 1 of 8



                                   1    Robert T. Mills (Arizona Bar #018853)
                                        Sean A. Woods (Arizona Bar #028930)
                                   2    Scott Griffiths (Arizona Bar #028906)
                                        MILLS + WOODS LAW
                                   3
                                        5055 North 12th Street, Suite 101
                                   4    Phoenix, Arizona 85014
                                        Telephone 480.999.4556
                                   5    docket@millsandwoods.com
                                        Attorneys for Plaintiff
                                   6
                                   7                           IN THE UNITED STATES DISTRICT COURT
                                   8                                    FOR THE DISTRICT OF ARIZONA
                                   9
                                  10      Kevin D. Woods,                                   Case No.: 2:18-cv-03321-SRB-JZB

                                  11                                Plaintiff,                CASE MANAGEMENT REPORT
5055 North 12th Street, Ste 101
 MILLS + WODDS LAW, PLLC




                                  12                     vs.
  Telephone: 480.999.4556
     Phoenix, AZ 85014




                                  13      Corizon Health, et al.,
                                  14
                                                                    Defendants.
                                  15
                                               Pursuant to Rules 16 and 26(f), Fed. R. Civ. P. and this Court’s Order (Doc. 24), the
                                  16
                                  17 parties hereby submit their Case Management Report.
                                  18 1.        Rule 26(f) Conference:             On September 4, 2019, counsel for the parties
                                  19
                                       conducted a Rule 26(f) meeting to discuss the Joint Management Report. The following
                                  20
                                       parties attended the meeting: Scott Griffiths on behalf of Plaintiff and Dustin Christner on
                                  21
                                  22 behalf of Defendants Corizon Health and Linda Okafor.
                                  23 2.        Short Statement on Nature of Case and Claims/Defenses:
                                  24
                                                   Plaintiff: On August 1, 2018, Plaintiff Kevin Woods broke his arm while playing
                                  25
                                       basketball while incarcerated at the Cook Unit at the Arizona State Prison Complex Eyman.
                                  26
                                  27 He promptly sought medical attention but was told that he would be scheduled to see a
                                  28 provider in the next few days. Over the course of three weeks, several medical provider
                                       Case 2:18-cv-03321-SRB-JZB Document 26 Filed 09/04/19 Page 2 of 8



                                   1 appointments were canceled. In fact, Mr. Woods did not have an x-ray on his right elbow
                                   2
                                       for over three weeks. In the interim, he complained of intense pain, weakness, and loss of
                                   3
                                       range of motion in his right arm. Mr. Woods was provided medical ice, an ace bandage,
                                   4
                                   5 and minimal pain medication.
                                   6             When the results of the x-ray were returned, Defendant Okafor told him that he
                                   7
                                       had a “severe fracture of his right arm.” The medical diagnosis was “displaced fracture of
                                   8
                                       head of right radius” and Ms. Okafor made an off-site orthopedic consultation request that
                                   9
                                  10 she marked as urgent.
                                  11             On October 5, 2018, Mr. Woods was seen by NP Thomas Siji for continuing
5055 North 12th Street, Ste 101
 MILLS + WODDS LAW, PLLC




                                  12
  Telephone: 480.999.4556




                                       pain in his right elbow. NP Siji ordered x-rays of Mr. Woods’ right forearm. On November
     Phoenix, AZ 85014




                                  13
                                       5, 2018, Mr. Woods was again seen by NP Siji, who again ordered x-rays of Mr. Woods’
                                  14
                                  15 right forearm.
                                  16             In the course of treatment, Mr. Woods was told that he would not receive an
                                  17
                                       outside consultation with orthopedics. Instead, on September 12, 2018, it was determined
                                  18
                                       that Mr. Woods would have alternative treatment – which only included a sling (for a day
                                  19
                                  20 or two) and a splint (for a day) and range of motion exercises. This alternative plan was
                                  21 made approximately six weeks after Mr. Woods broke his arm. In other words, the
                                  22 alternative plan was late in prescribing and was ineffective as Mr. Woods did receive a
                                  23
                                       sling for comfort immediately after the bone broke. Further, in November, Mr. Woods was
                                  24
                                  25
                                       still reporting severe pain in his arm. Mr. Woods never received the x-rays for his forearm

                                  26 and was discharged from prison without a care plan. Mr. Woods’ medical providers failed
                                  27 to monitor the “alternative treatment” plan and instead left Mr. Woods without substantial
                                  28
                                                                                   2
                                        Case 2:18-cv-03321-SRB-JZB Document 26 Filed 09/04/19 Page 3 of 8



                                   1 care for his painful broken arm knowing that he would be discharged from prison soon
                                   2
                                       thereafter.
                                   3
                                              Plaintiff filed his First Amended Complaint [Doc. 11]. In Count 1, Plaintiff alleges
                                   4
                                   5 that Defendant Linda Okafor violated Plaintiff’s Eighth Amendment Rights and ordered
                                   6 her to answer to that claim. In Count 2, Plaintiff alleges that Corizon promulgated and
                                   7
                                       endorsed written and unwritten policies, customs, and procedures that resulted in a
                                   8
                                       violation of his Eighth Amendment rights. This Court dismissed Defendants Hawley and
                                   9
                                  10 Demery. See Doc. 16.
                                  11          Plaintiff is still in the process of reviewing the records and may seek leave of this
5055 North 12th Street, Ste 101
 MILLS + WODDS LAW, PLLC




                                  12
  Telephone: 480.999.4556




                                       Court to amend the Complaint to add additional defendants or claims upon discovery of
     Phoenix, AZ 85014




                                  13
                                       additional facts.
                                  14
                                  15          Defendants:     On August 1, 2018, Plaintiff Kevin Woods broke his arm while

                                  16 playing basketball while incarcerated at the Cook Unit at the Arizona State Prison Complex
                                  17
                                       Eyman. Defendant Corizon Health, Inc. (“Defendant Corizon”) was contracted by the
                                  18
                                       ADOC at the relevant time to provide certain healthcare services at certain correctional
                                  19
                                  20 facilities.     Defendant Linda Okafor was employed by Defendant Corizon as a Nurse

                                  21 Practitioner. Defendants provided reasonable and appropriate care to Plaintiff consistent
                                  22 with the medical records in this case and were not deliberately indifferent to Mr. Woods’
                                  23
                                       medical needs.
                                  24
                                  25
                                       3.     Principal Factual and Legal Disputes In the Case:

                                  26          Plaintiff:
                                  27
                                  28
                                                                                    3
                                        Case 2:18-cv-03321-SRB-JZB Document 26 Filed 09/04/19 Page 4 of 8



                                   1             • Whether the Linda Okafor or other medical providers were deliberately
                                   2
                                                    indifferent to Mr. Woods’ serious medical needs.
                                   3
                                                 • Whether Corizon’s policies, practices, and customs related to treatment of
                                   4
                                   5                broken bones caused delays in treatment or otherwise caused Mr. Wood

                                   6                additional pain and suffering.
                                   7
                                                 • Whether Corizon’s policies, practices, and customs related to staffing of
                                   8
                                                    prison medical facilities caused delays in treatment or otherwise caused Mr.
                                   9
                                  10                Wood additional pain and suffering.

                                  11             • Whether Plaintiff suffered harm as a result of Defendants’ negligence and/or
5055 North 12th Street, Ste 101
 MILLS + WODDS LAW, PLLC




                                  12
  Telephone: 480.999.4556




                                                    deliberate indifference.
     Phoenix, AZ 85014




                                  13
                                                 • The nature and extent of Plaintiffs’ damages.
                                  14
                                  15         Defendants:
                                  16             • Whether the Linda Okafor was deliberately indifferent to Mr. Woods’
                                  17
                                                    medical needs.
                                  18
                                  19             • Whether Defendant Corizon was deliberately indifferent to Mr. Woods’

                                  20                medical needs.
                                  21
                                                 • Plaintiff’s damages.
                                  22
                                       4.    Jurisdictional Basis: Jurisdiction is proper over Plaintiffs’ constitutional claims
                                  23
                                  24 pursuant to 28 U.S.C. § 1331. In the event that Plaintiff seeks (and receives) leave to amend
                                  25 the complaint to include state law claims, this court has supplemental jurisdiction over any
                                  26
                                       state law claim(s) pursuant to 28 U.S.C. § 1367.
                                  27
                                  28
                                                                                     4
                                        Case 2:18-cv-03321-SRB-JZB Document 26 Filed 09/04/19 Page 5 of 8



                                   1 5.       Service:       All parties who are currently known have been served and have
                                   2
                                       answered.
                                   3
                                       6.     Additional Parties:
                                   4
                                   5          Plaintiff is in the process of reviewing Mr. Woods’ medical records and seeking

                                   6 review by medical experts and consultants. In the event that these experts recognize
                                   7
                                       constitutional violations or violations of the standard of care by any additional party,
                                   8
                                       Plaintiff will seek leave of court pursuant to Rule 15 to add additional parties.
                                   9
                                  10 7.       Contemplated Motions:

                                  11               a. At this time, Plaintiffs currently anticipate filing dispositive motions on their
5055 North 12th Street, Ste 101
 MILLS + WODDS LAW, PLLC




                                  12
  Telephone: 480.999.4556




                                       claims. Plaintiffs may file motions pursuant to Rules 702-705, Fed. R. Evid.
     Phoenix, AZ 85014




                                  13
                                                   b. At this time, Defendants currently anticipate filing dispositive motions on
                                  14
                                  15 Plaintiff’s claims. Defendants may file motions pursuant to Rules 702-705, Fed. R. Evid.
                                  16 8.       Related Cases:         There are no related cases pending before this Court or any
                                  17
                                       other Court.
                                  18
                                       9.     Discussion of Electronically Stored Information:
                                  19
                                  20               a. Plaintiffs: Do not believe that there are any issues with Electronically Stored

                                  21 Information.
                                  22               b. Defendants: Do not believe that there are any issues with Electronically
                                  23
                                       Stored Information.
                                  24
                                  25
                                       10.    Work Product Issues:          There are no work product issues at this time.

                                  26 11.      Compliance with MIDP: The parties are all aware of the MIDP requirements and
                                  27 will remain in compliance with the MIDP Order.
                                  28
                                                                                      5
                                        Case 2:18-cv-03321-SRB-JZB Document 26 Filed 09/04/19 Page 6 of 8



                                   1 12.     Service of MIDP Responses: The parties will serve their initial MIDP responses
                                   2
                                       and the parties agree to supplement responses as necessary.
                                   3
                                       13.   Proposed Dates:
                                   4
                                   5         a.     Deadline for the completion of fact discovery: Friday, March 20, 2020

                                   6         b.     Deadline for areas of experts: December 13, 2019
                                   7
                                             c.     Deadline for disclosures of Plaintiffs’ expert testimony: Friday, April 24,
                                   8
                                                    2020
                                   9
                                  10         d.     Deadline for the disclosure of Defendants’ expert testimony: Friday, June 5,

                                  11                2020.
5055 North 12th Street, Ste 101
 MILLS + WODDS LAW, PLLC




                                  12
  Telephone: 480.999.4556




                                             e.     Deadline for disclosure of the Parties’ expert rebuttal testimony: Friday, July
     Phoenix, AZ 85014




                                  13
                                                    3, 2020.
                                  14
                                  15         f.     Deadline for completion of all expert depositions: Friday, November 6, 2020

                                  16         g.     Deadline for filing dispositive motions: Friday, January 15, 2021
                                  17
                                             h.     Deadline for good faith settlement discussions: Friday, January 15, 2021
                                  18
                                       14.   Jury Trial: A jury trial is requested.
                                  19
                                  20 15.     Estimated length: The parties estimate the length of trial as 5 days.

                                  21 16.     Prospect for Settlement: Although the case is in its nascent stages, the parties do
                                  22 not currently anticipate issues with settlement. The parties currently do not request the
                                  23
                                       assistance of a Magistrate Judge.
                                  24
                                  25
                                       17.   Other matters:
                                              N/A
                                  26
                                       //
                                  27
                                       //
                                  28
                                                                                   6
                                       Case 2:18-cv-03321-SRB-JZB Document 26 Filed 09/04/19 Page 7 of 8



                                   1
                                            DATED this 4th day of September 2019.
                                   2
                                   3
                                       MILLS + WOODS LAW, PLLC               QUINTAIROS, PREITO, WOOD
                                   4                                         & BOYER, P.A.
                                   5
                                   6 By:    /s Scott Griffiths               By: /s Dustin Christner (w/ permission)
                                     Robert T. Mills                         Anthony Fernandez
                                   7 Sean A. Woods                           Dustin Christner
                                     Scott Griffiths                         2390 East Camelback Road, Suite 440
                                   8 5055 North 12th Street, Suite 101       Phoenix, Arizona 85016
                                     Phoenix, AZ 85014                       Attorneys for Defendants
                                   9 Attorneys for Plaintiff
                                  10
                                  11
5055 North 12th Street, Ste 101
 MILLS + WODDS LAW, PLLC




                                  12
  Telephone: 480.999.4556
     Phoenix, AZ 85014




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                7
                                       Case 2:18-cv-03321-SRB-JZB Document 26 Filed 09/04/19 Page 8 of 8



                                   1                               CERTIFICATE OF SERVICE
                                   2
                                     I hereby certify that on September 4, 2019, I electronically transmitted the foregoing
                                   3 document to the Clerk’s Office using the ECF System for filing and transmittal of a Notice
                                     of Electronic Filing to the following ECF registrants:
                                   4
                                     Anthony Fernandez
                                   5
                                     Dustin Christner
                                   6 QUINTAIROS, PRIETO, WOOD & BOYER P.A.
                                     2390 East Camelback Road, Suite 440
                                   7 Phoenix, Arizona 85016
                                     Attorneys for Defendants
                                   8
                                   9
                                  10
                                             /s/ Scott Griffiths
                                  11
5055 North 12th Street, Ste 101
 MILLS + WODDS LAW, PLLC




                                  12
  Telephone: 480.999.4556
     Phoenix, AZ 85014




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                  8
